Dismiss and Opinion Filed February 2, 2015.




                                        S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-01443-CV

                          ALAN BARON, Appellant
                                   V.
         H. JOSEPH ACOSTA, AND ACOSTA & ASSOCIATES, P.C., Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-08404

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is appellant’s January 22, 2015, motion to dismiss appeal. In the motion,

appellant states the claim subject of this appeal has been superseded by amended pleadings

below and he would like the appeal dismissed. We grant the motion and dismiss this appeal.

TEX. R. APP. P. 42.1(a).




141443F.P05                                       /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ALAN BARON, Appellant                               On Appeal from the 298th Judicial District
                                                    Court, Dallas County, Texas
No. 05-14-01443-CV         V.                       Trial Court Cause No. DC-14-08404.
                                                    Opinion delivered by Chief Justice Wright.
H. JOSEPH ACOSTA, AND ACOSTA &                      Justices Lang-Miers and Stoddart
ASSOCIATES, P.C., Appellees                         participating.

        Based on appellant’s January 22, 2015, motion to dismiss the appeal and in accordance
with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees H. JOSEPH ACOSTA, AND ACOSTA &
ASSOCIATES, P.C. recover their costs of this appeal from appellant ALAN BARON.


Judgment entered February 2, 2015.




                                              –2–